  Case 1:20-cv-01441-UNA Document 1 Filed 10/26/20 Page 1 of 17 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

MOXCHANGE LLC,
                                                   C.A. No. ______________
                       Plaintiff,
   v.                                              JURY TRIAL DEMANDED

PANASONIC CORPORATION OF                           PATENT CASE
NORTH AMERICA,

                       Defendant.

                ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

         Plaintiff Moxchange LLC files this Original Complaint for Patent Infringement against

Panasonic Corporation of North America, and would respectfully show the Court as follows:

                                      I. THE PARTIES

         1.     Plaintiff Moxchange LLC (“Moxchange” or “Plaintiff”) is a Texas limited

liability company with its address at 15922 Eldorado Pkwy, Suite 500-1706, Frisco, TX 75035.

         2.     On information and belief, Defendant Panasonic Corporation of North America

(“Defendant”) is a corporation organized and existing under the laws of Delaware with a place of

business at 2 Riverfront Plz, 11th Fl., Newark, NJ 07102-5490. Defendant has a registered agent

at The Corporation Trust Company, Corporation Trust Center, 1209 Orange St., Wilmington, DE

19801.

                               II. JURISDICTION AND VENUE

         3.     This action arises under the patent laws of the United States, Title 35 of the

United States Code. This Court has subject matter jurisdiction of such action under 28 U.S.C. §§

1331 and 1338(a).

         4.     On information and belief, Defendant is subject to this Court’s specific and

general personal jurisdiction, pursuant to due process and the Delaware Long-Arm Statute, due



                                               1
  Case 1:20-cv-01441-UNA Document 1 Filed 10/26/20 Page 2 of 17 PageID #: 2




at least to its business in this forum, including at least a portion of the infringements alleged

herein.

          5.   Without limitation, on information and belief, within this state, Defendant has

used the patented inventions thereby committing, and continuing to commit, acts of patent

infringement alleged herein. In addition, on information and belief, Defendant has derived

revenues from its infringing acts occurring within Delaware. Further, on information and belief,

Defendant is subject to the Court’s general jurisdiction, including from regularly doing or

soliciting business, engaging in other persistent courses of conduct, and deriving substantial

revenue from goods and services provided to persons or entities in Delaware. Further, on

information and belief, Defendant is subject to the Court’s personal jurisdiction at least due to its

sale of products and/or services within Delaware. Defendant has committed such purposeful acts

and/or transactions in Delaware such that it reasonably should know and expect that it could be

haled into this Court as a consequence of such activity.

          6.   Venue is proper in this district under 28 U.S.C. § 1400(b). On information and

belief, Defendant is incorporated in Delaware. Under the patent laws, because Defendant is

incorporated in Delaware, Delaware is the only district in which it resides. On information and

belief, from and within this District Defendant has committed at least a portion of the

infringements at issue in this case.

          7.     For these reasons, personal jurisdiction exists and venue is proper in this Court

under 28 U.S.C. § 1400(b).

                                III. COUNT I
          (PATENT INFRINGEMENT OF UNITED STATES PATENT NO. 7,860,254)

          8.   Plaintiff incorporates the above paragraphs herein by reference.




                                                 2
  Case 1:20-cv-01441-UNA Document 1 Filed 10/26/20 Page 3 of 17 PageID #: 3




          9.    On December 28, 2010, United States Patent No. 7,860,254 (“the ‘254 Patent”)

was duly and legally issued by the United States Patent and Trademark Office. The ‘254 Patent

is titled “Computer System Security Via Dynamic Encryption.” A true and correct copy of the

‘254 Patent is attached hereto as Exhibit A and incorporated herein by reference.

          10.   Moxchange is the assignee of all right, title and interest in the ‘254 patent,

including all rights to enforce and prosecute actions for infringement and to collect damages for

all relevant times against infringers of the ‘254 Patent. Accordingly, Moxchange possesses the

exclusive right and standing to prosecute the present action for infringement of the ‘254 Patent

by Defendant.

          11.   The application leading to the ‘254 patent was filed March 13, 2003. (Ex. A at

cover).

          12.   The invention in the ‘254 Patent relates to the field of computer system security

and more particularly to a dynamic data encryption and node authentication method and system

that distributes the complexity of the encryption algorithm over the dynamics of data exchange

and involves full synchronization of encryption key regeneration at system nodes, independent of

the node clocks. (Id. at col. 1:8-13).

          13.   The objective of cryptography is to allow users to communicate securely through

an insecure shared data communications channel while maintaining data integrity, privacy, and

user authentication. (Id. at col. 1:15-18). For centuries, cryptographic systems have been

developed that require a great deal of time to break, even when using large computational power.

(Id. at col. 1:19-21). However, once an encryption key is obtained, the encryption mechanism

and likely the entire system security is compromised and a new key is required. (Id. at col. 1:21-

24). The two most common strategies for make an encryption system difficult to penetrate are:




                                                3
  Case 1:20-cv-01441-UNA Document 1 Filed 10/26/20 Page 4 of 17 PageID #: 4




(1) a long encryption key, and/or (2) a complex encryption function. (Id. at col. 1:25-28). For

example, for an encryption key of length n bits, for large values of n a code breaker would need

more than a lifetime to break the cipher. (Id. at col. 1:28-30). Simpler encryption functions, such

as the logic XOR function, is easy to decipher no matter how long the key length is. (Id. at col.

1:28-33).    For examples, a logic XOR operation is performed on one bit of data and its

corresponding bit from the encryption key, one bit at a time: if the bits are the same then the

result is 0 and if the bits are different then the result is 1.   (Id. at col. 1:33-35). The simple

linearity of the XOR function allows an intruder to decipher individual key fragments using a

divide-and-conquer approach and then reconstruct the entire key once all the individual

fragments are obtained. (Id. at col. 1:37-41). A non-linear exponential encryption function, such

as Rivest-Sharmi-Adelman (RSA) system, is more difficult to apply a divide-and-conquer

approach to break the key. (Id. at col. 1:41-44).

       14.     At the time the patent application was filed, there were two major cryptography

system philosophies: 1) symmetric systems (static or semi-dynamic key), and 2) public key

systems (static key). (Id. at col. 1:45-47). In symmetric systems, a key is exchanged between

the users (the sender and receiver) and is used to encrypt and decrypt the data. (Id. at col. 1:47-

50). There are three main problems with the symmetric system. (Id. at col. 1:20-21). First, the

exchange of the key between the users introduces a security loophole, which can be alleviated

through encrypting the exchanged key using a secure public key cryptography system. (Id. at

col. 1:51-54). Second, using only one static encryption key makes it easier for an intruder to have

sufficient time to break the key, which can be addressed using multiple session keys that are

exchanged periodically. (Id. at col. 1:54-56). Third, and most important, is the susceptibility to

an insider attack on the key where the time window between exchanging keys might be long




                                                    4
  Case 1:20-cv-01441-UNA Document 1 Filed 10/26/20 Page 5 of 17 PageID #: 5




enough for a super user, who has super user privileges, to break in and steal the key. (Id. at col.

1:58-63).

       15.     In RSA public key cryptography system, a user generates two related keys,

reveals one to the public (“public” key) to be used to encrypt any data sent and a second key that

is private to the user (“private” key) that is used to decrypt received data by the user. (Id. at col.

1:64 – col. 2:2). The RSA cryptography system generates large random primes and multiplies

them to get the public key and uses a complex encryption function such as mod and exponential

operations, which makes the technique unbreakable in a lifetime for large keys (e.g., higher than

256 bits) and eliminates the problem of insecure exchange of symmetric keys. (Id. at col. 2:2-8).

However, the huge computational time required by RSA encryption and decryption, in addition

to the time to generate the keys, is not appealing to users of the Internet and is therefore mainly

used as one-shot solid protection of the symmetric cryptography key exchange. (Id. at col. 2:9-

14). This one-shot protection, however, allows an internal super user with a helper to generate

its own pair of encryption keys and replace the original keys. (Id. at col. 2:15-28). The sender

then uses the super user’s public key so the super user can decrypt the cipher text, store it, re-

encrypt it using the original public key to continue the data to the original recipient for

decrypting using the original private key without any knowledge of the break that occurred in the

middle (a “super-user-in-the-middle” attack). (Id. at col. 2:15-28).

       16.     Even though both symmetric and public key cryptography systems are secure

against outside attack, they are still vulnerable to insider attacks. (Id. at col. 2:29-31). A

common way to protect a static encryption key is to save it under a file with restricted access but

this cannot prevent a person with super user privileges from accessing the static key of the host

file. (Id. at col. 2:37-45). Various attempts have been made to circumvent intrusion by outside




                                                  5
  Case 1:20-cv-01441-UNA Document 1 Filed 10/26/20 Page 6 of 17 PageID #: 6




users, however, they are still prone to attack by super-user-in-the-middle attacks. (Id. at col.

2:46-56). The invention in the ‘254 patent alleviates these problems by providing continuous

encryption key modification. (Id. at col. 2:58-59). New keys are generated from the previous

key and data record, and are used to encrypt the subsequent data record. (Id. at col. 2:59-61).

       17.      There are several benefits to the claimed invention. The key lifetime is too small

for an intruder to break and a super-user to copy. (Id. at col. 2:61-63). The invention also

reduces the computations overhead by breaking the complexity of the encryption function and

shifting it over the dynamics of data exchange. (Id. at col. 2:63-66). Speed is also improved by

using a simple logic encryption function. (Id. at col. 2:66-67). Encryption is fully automated

and all parties, the source user, destination user, and central authority, are clock-free

synchronized and securely authenticated at all times. (Id. at col. 3:4-6). The invention also

alleviates the super-user-in-the-middle attack because the intruder must obtain the entire set of

keys at the right moment without being noticed to decrypt the entire ciphered message. (Id. at

col. 3:7-10).

       18.      The novelty of generating new keys based on previous keys and data and using a

logic operation, which resulted in the claimed benefits, was a point of novelty addressed during

the prosecution history. During the prosecution in the USPTO of the application leading to the

‘254 patent, the examiner rejected the claims as obvious over two prior art references. (Ex. B at

3). The applicant appealed the decision and the Board agreed that the methods of the claims at

issue here were not obvious. (Ex. B). The Board stated that even if it were assumed that the

proposed modification by the examiner to combine the references was obvious and such a

combination was operable, the prior art did not disclose the claimed invention. (Ex. B at 6).

There was nothing in the prior art of record to suggest regenerating a new encryption key at a




                                                 6
  Case 1:20-cv-01441-UNA Document 1 Filed 10/26/20 Page 7 of 17 PageID #: 7




source node as a function of a plaintext record and a previous encryption key by performing a

logic operation on the previous encryption key and the plaintext as required by claim 1. (Id.)

       19.     Direct Infringement. Upon information and belief, Defendant has been directly

infringing claim 1 of the ‘254 patent in Delaware, and elsewhere in the United States, by

performing actions comprising at least using or performing the claimed method for of providing

a secure data stream between system nodes by using and testing the BL-VP104 Network Camera

and similar products (“Accused Instrumentality”).

       20.     For example, the Accused Instrumentality practices a method of providing a

secure data stream (e.g., secure data transmission over Wi-Fi) between system nodes (e.g., the

Accused Instrumentality and the accessories connected in a Wi-Fi network) using the IEEE

802.11i standard. Upon information and belief, the Accused Instrumentality performs the step of

providing a previous encryption key (e.g., a previous MIC key). For example, the Accused

Instrumentality utilizes TKIP cipher suite to encrypt data blocks (e.g., MSDUs). TKIP encrypt

MSDU plaintext data with a keyed cryptographic message integrity code (MIC). A Michael key

operation appends MSDU data with a MIC key. The Michael key operation also generates a new

MIC Key for the next MSDU. A new MIC key is generated from the Michael key operation of a

previous MIC key and a plaintext record.

       21.     Upon information and belief, the Accused Instrumentality performs the step of

creating a data record (e.g., MSDU) at a source node (e.g., the Accused Instrumentality), the data

record (e.g., MSDU) including plaintext (e.g., a plaintext MSDU) to be exchanged.

       22.     Upon information and belief, the Accused Instrumentality performs the step of

regenerating a new encryption key (e.g., a new MIC encryption key generated after N iterations

with i=0 to i= N-1) at the source node (e.g., the Accused Instrumentality) as a function of the




                                                7
  Case 1:20-cv-01441-UNA Document 1 Filed 10/26/20 Page 8 of 17 PageID #: 8




data record and a previous encryption key by performing a logic operation (e.g., a combination

of logical operations) on the previous encryption key (e.g., a previous MIC key) and the data

record (e.g., plaintext MSDU).

       23.       Upon information and belief, the Accused Instrumentality performs the step of

performing a logic operation (e.g., a combination of logical operations) on the previous

encryption key (e.g., a previous MIC key) and the data record (e.g., MSDU) to form an expanded

key (e.g., a MIC encryption key generated after N-1 iterations with i=0 to i= N-2).

       24.       Plaintiff has been damaged as a result of Defendant’s infringing conduct.

Defendant is thus liable to Plaintiff for damages in an amount that adequately compensates

Plaintiff for such Defendant’s infringement of the ‘254 patent, i.e., in an amount that by law

cannot be less than would constitute a reasonable royalty for the use of the patented technology,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

       25.       On information and belief, Defendant has had at least constructive notice of the

‘254 patent by operation of law and, to the extent required, marking requirements have been

complied with.

       26.       On information and belief, Defendant will continue its infringement of one or

more claims of the ‘254 patent unless enjoined by the Court. Defendant’s infringing conduct

thus causes Plaintiff irreparable harm and will continue to cause such harm without the issuance

of an injunction.

                             IV. COUNT II
       (PATENT INFRINGEMENT OF UNITED STATES PATENT NO. 7,233,664)

       27.       Plaintiff incorporates the above paragraphs herein by reference.

       28.       On June 19, 2007, United States Patent No. 7,233,664 (“the ‘664 Patent”) was

duly and legally issued by the United States Patent and Trademark Office. The ‘664 Patent is



                                                  8
  Case 1:20-cv-01441-UNA Document 1 Filed 10/26/20 Page 9 of 17 PageID #: 9




titled “Dynamic Security Authentication for Wireless Communication Networks.” A true and

correct copy of the ‘664 Patent is attached hereto as Exhibit C and incorporated herein by

reference.

       29.      Moxchange is the assignee of all right, title and interest in the ‘664 patent,

including all rights to enforce and prosecute actions for infringement and to collect damages for

all relevant times against infringers of the ‘664 Patent. Accordingly, Moxchange possesses the

exclusive right and standing to prosecute the present action for infringement of the ‘664 Patent

by Defendant.

       30.      The application leading to the ‘664 patent is a continuation-in-part to Application

No. 10/387,711, which issued as the ‘254 patent. (Ex. C at cover). The ‘664 patent shares the

same background of the invention as the ‘254 patent and therefore the background discussed

above, Paragraphs 12-18, are incorporated by reference.

       31.      As a continuation-in-part application, the ‘664 patent adds a discussion in the

specification of the need for security for wireless communications in networks, including

allowing mobile communication devices to move between access ports or base stations while

maintaining full, mutually secure authentication. (Ex. C at col. 3:4-12). In wireless local area

networks, the Wired Equivalent Privacy (WEP) algorithm is used to protect wireless

communication from eavesdropping. (Id. at col. 3:33-36). WEP relies on a secret encryption

key that is shared between a supplicant, such as a wireless laptop personal computer, and an

access point. (Id. at col. 3:36-39). The secret key is used to encrypt data packets before they are

transmitted, and an integrity check is used to ensure that packets are not modified in transit. (Id.

at col. 3:39-41). The standard does not discuss how the shared key is established; however, in




                                                 9
 Case 1:20-cv-01441-UNA Document 1 Filed 10/26/20 Page 10 of 17 PageID #: 10




practice, most installations use a single key that is shared between all mobile stations and access

points. (Id. at col. 3:41-44).

        32.     Ineffective WEP security lead to different types of attacks by outsiders. (Id. at

col. 3:60-61). For example, a passive eavesdropper can intercept all wireless traffic and through

known methodologies and educated guesses can narrow the field of the contents of a message

and possibly determine the exact contents to of the message. (Id. at col. 3:45 – col. 4:6).

Another type of attack when using a WEP algorithm is if an attacker knows the exact plaintext

for one encrypted message, the attacker can use this knowledge to construct correct encrypted

packet. (Id. at col. 4:7-17). Therefore, despite the WEP algorithm being part of the standard that

describes communications in wireless local area networks, it fails to protect the wireless

communications from eavesdropping and unauthorized access to wireless networks, primarily

because it relies on a static secret key shared between the supplicant and the wireless network.

(Id. at col. 4:18-24).

        33.     The claimed invention of the ‘664 patent provides the same benefits over the prior

described above with respect to the ‘254 patent. (Ex. C at col. 4:25-54).

        34.     The prosecution history of the ‘664 patent further explains the unconventional

features of the claimed invention. The examiner allowed the relevant claims without rejection

because the prior art of record did not teach installing a node identifier at a first network node;

sending the node identifier information from a first network node to a second network node, and

synchronously regenerating an authentication key at two network nodes based upon node

identifier information. (Ex. D at 2).

        35.     Direct Infringement. Upon information and belief, Defendant has been directly

infringing claim 1 of the ‘664 patent in Delaware, and elsewhere in the United States, by




                                                10
 Case 1:20-cv-01441-UNA Document 1 Filed 10/26/20 Page 11 of 17 PageID #: 11




performing actions comprising using or performing the claimed method of providing secure

authentication between wireless communication network nodes by using and/or testing the BL-

VP104 Network Camera and similar products (“Accused Instrumentality”).

       36.     For example, a system using the Accused Instrumentality practices a method of

providing secure authentication between wireless communication (e.g., Wi-Fi) network nodes

(e.g., the Accused Instrumentality and accessory devices such as a Wi-Fi enabled smartphone,

etc.) using the IEEE 802.11i standard. Upon information and belief, the Accused Instrumentality

provides wireless connection to accessory devices and allows them to join its Wi-Fi network and

sets a password to secure the Wi-Fi network using WPA2 security, which is based on the IEEE

802.11i standard.

       37.     Upon information and belief, the Accused Instrumentality performs the step of

providing a node identifier comprising an address (e.g., MAC address) and an initial

authentication key (e.g., Pre-shared key or Pairwise master key).

       38.     Upon information and belief, the Accused Instrumentality performs the step of

installing the node identifier (e.g., MAC address and Pre-shared key or Pairwise master key) at a

first network node (e.g., accessory devices such as a Wi-Fi enabled smartphone, etc.). For

example, the accessory device enters or installs the Wi-Fi password as well as the MAC address

in the Wi-Fi stack of the accessory device to initiate an association process with the Wi-Fi

network of the Accused Instrumentality.

       39.     Upon information and belief, the Accused Instrumentality performs the step of

storing the node identifier (e.g., MAC address of an accessory device and Pre-shared key or

Pairwise master key) at a second network node (e.g., the Accused Instrumentality). For example,

to join the Wi-Fi network of the Accused Instrumentality, an accessory device transmits a




                                               11
 Case 1:20-cv-01441-UNA Document 1 Filed 10/26/20 Page 12 of 17 PageID #: 12




response for a beacon transmitted by the Accused Instrumentality or sends a probe request to the

Accused Instrumentality. A Wi-Fi header comprises the MAC address of a sender. The Accused

Instrumentality receives and stores the MAC address of the accessory device. Also, the Accused

Instrumentality stores the Wi-Fi password, which is Pre-shared key or Pairwise master key (e.g.,

initial authentication key) of its wireless personal network.

       40.     Upon information and belief, the Accused Instrumentality performs the step of

sending node identifier information (e.g., MAC address of an accessory device and Pre-shared

key or Pairwise master key) from a first network node (e.g., an accessory device such as a Wi-Fi

enabled smartphone, etc.) to a second network node (e.g., the Accused Instrumentality). The

accessory device sends its MAC address (e.g., address) as well as a key value derived from the

Pre-shared key or Pairwise master key (e.g., initial authentication key) to the Accused

Instrumentality for authentication to connect to Wi-Fi network of the Accused Instrumentality. A

Pairwise temporal key is derived from the Pre-shared key or Pairwise master key (e.g., initial

authentication key). The pairwise temporal key has two parts, KCK and KEK. In the

authentication process, the accessory device acts as a supplicant. The accessory device transfers

a key value derived from KCK in the EAPOL-message 2 to the Accused Instrumentality.

       41.     Upon information and belief, the Accused Instrumentality performs the step of

synchronously regenerating an authentication key (e.g., temporal keys) at two network nodes

(e.g., the Accused Instrumentality and an accessory device such as a Wi-Fi enabled smartphone,

etc.) based upon node identifier information. The accessory device sends its MAC address (e.g.,

address) as well as a key value derived from the Pre-shared key or Pairwise master key (e.g.,

initial authentication key) to the Accused Instrumentality for authentication prior to connecting

to the Wi-Fi network of the Accused Instrumentality. The Accused Instrumentality and the




                                                 12
 Case 1:20-cv-01441-UNA Document 1 Filed 10/26/20 Page 13 of 17 PageID #: 13




accessory device both regenerate temporal keys each time the devices get connected to each

other. The Accused Instrumentality and the accessory device, both synchronously install

temporal keys (i.e., a Pairwise temporal key) with the help of a 4-way handshake message

transfer having the node identifier information for establishing secured wireless communication.

       42.       Plaintiff has been damaged as a result of Defendant’s infringing conduct.

Defendant is thus liable to Plaintiff for damages in an amount that adequately compensates

Plaintiff for such Defendant’s infringement of the ‘664 patent, i.e., in an amount that by law

cannot be less than would constitute a reasonable royalty for the use of the patented technology,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

       43.       On information and belief, Defendant has had at least constructive notice of the

‘664 patent by operation of law and, to the extent required, marking requirements have been

complied with.

       44.       On information and belief, Defendant will continue its infringement of one or

more claims of the ‘664 patent unless enjoined by the Court. Defendant’s infringing conduct

thus causes Plaintiff irreparable harm and will continue to cause such harm without the issuance

of an injunction.

                             V. COUNT III
       (PATENT INFRINGEMENT OF UNITED STATES PATENT NO. 7,376,232)

       45.       Plaintiff incorporates the above paragraphs herein by reference.

       46.       On May 20, 2008, United States Patent No. 7,376,232 (“the ‘232 Patent”) was

duly and legally issued by the United States Patent and Trademark Office. The ‘232 Patent is

titled “Computer System Security Via Dynamic Encryption.” A true and correct copy of the ‘232

Patent is attached hereto as Exhibit E and incorporated herein by reference.




                                                 13
 Case 1:20-cv-01441-UNA Document 1 Filed 10/26/20 Page 14 of 17 PageID #: 14




       47.      Moxchange is the assignee of all right, title and interest in the ‘232 patent,

including all rights to enforce and prosecute actions for infringement and to collect damages for

all relevant times against infringers of the ‘232 Patent. Accordingly, Moxchange possesses the

exclusive right and standing to prosecute the present action for infringement of the ‘232 Patent

by Defendant.

       48.      The application leading to the ‘232 patent is also a continuation-in-part to

Application No. 10/387,711, which issued as the ‘254 patent. (Ex. E at cover). The ‘232 patent

shares the same background of the invention as the ‘254 patent and therefore the background

discussed above, Paragraphs 12-18, are incorporated by reference.

       49.      The claimed invention of the ‘232 patent provides the same benefits described

above with respect to the ‘254 patent. (Ex. C at col. 4:25-54).

       50.      The prosecution history of the ‘232 patent further explains the unconventional

features of the claimed invention. The examiner contended that the relevant claims were invalid

as anticipated. (See Ex. F at 5). Applicant filed an appeal brief to the Board of Patent Appeals.

(Ex. F). Appliance argued that the prior art did not disclose providing a previous encryption key,

selecting an old data record from the plurality of data record, and regenerating a new encryption

key at a user node as a function of the previous encryption key and the old data record. (Ex. F at

6). In response to the appeal brief, the examiner dropped the rejection and issued a Notice of

Allowability. (Ex. G).

       51.      Direct Infringement. Upon information and belief, Defendant has been directly

infringing claim 1 of the ‘232 patent in Delaware, and elsewhere in the United States, by

performing actions comprising using or performing the claimed method of providing a secure




                                                14
 Case 1:20-cv-01441-UNA Document 1 Filed 10/26/20 Page 15 of 17 PageID #: 15




data stream between system nodes by using and/or testing the BL-VP104 Network Camera and

similar products (“Accused Instrumentality”).

       52.     For example, a system using the Accused Instrumentality practices a method of

providing a secure data stream (e.g., secure data transmission over Wi-Fi) between system nodes

(e.g., the Accused Instrumentality and the accessories connected over Wi-Fi network) using the

IEEE 802.11i standard. Upon information and belief, the Accused Instrumentality provides a

data record block (e.g., data payloads transferred between one node to other such an A-MSDU

block) including a plurality of data records (e.g., MSDUs) encrypted within a predetermined time

interval (e.g., a session). For example, the Accused Instrumentality provides wireless connection

to accessory devices and allows them to join its Wi-Fi network and sets a password to secure the

Wi-Fi network using WPA2 security, which is based on the IEEE 802.11i standard. The

Accused Instrumentality exchanges data payloads with an associated device using an A-MSDU

block. The block comprises multiple MSDUs data records. The Accused Instrumentality utilizes

TKIP cipher suit to encrypt data records (e.g., MSDUs). TKIP encrypts MSDU plaintext data

with a keyed cryptographic message integrity code (MIC). A Michael key operation appends

MSDU data with a MIC key. The Michael key operation also generates a new MIC Key for the

next MSDU. An initial Michael key is generated from temporal keys such as PTK/GTK. These

temporal keys are generated for a single session (e.g., a predetermined time interval) only.

       53.     Upon information and belief, the Accused Instrumentality performs the steps of

providing a previous encryption key, selecting an old data record (e.g., a previous MSDU) from

the plurality of data records (e.g., a data file containing multiple MSDUs), and regenerating a

new encryption key (e.g., a new MIC encryption key) at a user node (e.g., the Accused

Instrumentality) as a function (e.g., a combination of logical operations) of the previous




                                                15
 Case 1:20-cv-01441-UNA Document 1 Filed 10/26/20 Page 16 of 17 PageID #: 16




encryption key (e e.g., a previous MIC encryption key) and the old data record (e.g., a previous

MSDU). For example, the Accused Instrumentality utilizes TKIP cipher suit to encrypt data

records (e.g., MSDUs). TKIP encrypt MSDU plaintext data with a keyed cryptographic message

integrity code (MIC). A Michael key operation appends MSDU data with a MIC key. The

Michael key operation also generates a new MIC Key for the next MSDU. A new MIC key is

generated from the Michael key operation of a previous MIC key and a previous plaintext record.

       54.       Plaintiff has been damaged as a result of Defendant’s infringing conduct.

Defendant is thus liable to Plaintiff for damages in an amount that adequately compensates

Plaintiff for such Defendant’s infringement of the ‘254 patent, i.e., in an amount that by law

cannot be less than would constitute a reasonable royalty for the use of the patented technology,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

       55.       On information and belief, Defendant has had at least constructive notice of the

‘254 patent by operation of law and, to the extent required, marking requirements have been

complied with.

       56.       On information and belief, Defendant will continue its infringement of one or

more claims of the ‘254 patent unless enjoined by the Court. Defendant’s infringing conduct

thus causes Plaintiff irreparable harm and will continue to cause such harm without the issuance

of an injunction.

                                      IV. JURY DEMAND

       Plaintiff, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by jury of

any issues so triable by right.




                                                16
 Case 1:20-cv-01441-UNA Document 1 Filed 10/26/20 Page 17 of 17 PageID #: 17




                                  V. PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that the Court find in its favor and against

Defendant, and that the Court grant Plaintiff the following relief:

       a.      Judgment that one or more claims of United States Patent No. 7,860,254 have
               been infringed, either literally and/or under the doctrine of equivalents, by
               Defendant;

       b.      Judgment that one or more claims of United States Patent No. 7,233,664 have
               been infringed, either literally and/or under the doctrine of equivalents, by
               Defendant;

       c.      Judgment that one or more claims of United States Patent No. 7,376,232 have
               been infringed, either literally and/or under the doctrine of equivalents, by
               Defendant;

       d.      Judgment that Defendant account for and pay to Plaintiff all damages to and costs
               incurred by Plaintiff because of Defendant’s infringing activities and other
               conduct complained of herein;

       e.      That Defendant be enjoined from future infringing activities;

       f.      That Plaintiff be granted pre-judgment and post-judgment interest on the damages
               caused by Defendant’s infringing activities and other conduct complained of
               herein; and

       g       That Plaintiff be granted such other and further relief as the Court may deem just
               and proper under the circumstances.


October 26, 2020                                 CHONG LAW FIRM, P.A.

OF COUNSEL:                                       /s/ Jimmy Chong
                                                 Jimmy Chong (#4839)
                                                 2961 Centerville Road, Suite 350
David R. Bennett                                 Wilmington, DE 19808
Direction IP Law                                 Telephone: (302) 999-9480
P.O. Box 14184                                   Facsimile: (877) 796-4627
Chicago, IL 60614-0184                           Email: chong@chonglawfirm.com
(312) 291-1667
dbennett@directionip.com                         Attorneys for Plaintiff Moxchange LLC




                                                 17
